Waties, and Trezev ant, Justices,
thought that a new trial ought to be granted, on the ground, that there was a manifest preponderance of evidence against the verdict.
All the other judges, even Grimke, J., who presided at .the trial, were of a contrary opinion, and that it would be contrary to legal principles to set aside a verdict in a case of this kind, where the, jury had founded it on evidence of facts, complicated and contradictory, which required an investigation into the. characters and credit of witnesses, whose testimony it was necessary to compare and weigh ; operations exclusively appropriated to the business and duty of the jury. 2 Str. 1142. 2 Burr. 665. 1 Wils. 22. 1 Burr. 396, 609. Cowp. 37. 2 Wils. 249. 3 Wils. 47. Doug. 359.
Motion for a new trial discharged.